Case 6:20-cv-00366-ADA Document 34-10 Filed 08/31/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

 

INFOGATION CORPORATION,
Plaintife

SIREN Ig Civil Action No.z 6:20-ev-0366-ADA

Vv.

GOOGLE LLC, Jury Trial Demanded

Defendant.

 

 

DECLARATION OF KENT QING PU
I, Kent Qing Pu, hereby declare and state as follows:
I. | am the CEO of Infogation Corporation ("Infogation"). | make this declaration
based on my own personal knowledge. If called as a witness, | could and would testify to the

facts stated herein.

2 I am a co-inventor of U.S. Patent No. 6,292,743 ("the '743 Patent") along with Dr.
Hui Henry Li. Dr. Li left Infogation in 2000 and since that time he has had limited contact with
myself and with Infogation.

3. In 2013, Infogation licensed its navigation technology to Hertz Car Rental
("Hertz") as part of Hertz's NeverLost 6 application, which was released in 2014. Infogation
provided training in and implementation of its technology in a Hertz (Navigation Solutions LLC)
facility in Plano, Texas.

4. The individual primarily responsible for that deal on the Hertz side was Michael
Mouser, an expert in GPS technology. Mr. Mouser worked with Hertz through his position with

Magellan, which had initially developed NeverLost.
Case 6:20-cv-00366-ADA Document 34-10 Filed 08/31/20 Page 2 of 2

5. Mr. Mouser currently works for Wilson Electronics, which is located in Texas. |
believe he could provide testimony concerning Infogation's deal with Hertz, was well as GPS
technology generally.

I declare under penalty of perjury that the foregoing is true and correct.

Executed nisl ay of August, 2020 at Lavell Sana Fe, CA

A

Kent Qing Pu"

tO
